FLANIGAN, Judge,
concurring in part; dissenting in part.
I concur in the disposition of the appeal of Dalton J. Rogers. I dissent with respect to the disposition of the appeal of Mary Frances Rogers. In my opinion, she is entitled to attorney fees under the separation agreement.
The separation agreement provided: “No modification ... of any of the terms of this Agreement shall be valid unless made in writing and executed by both parties.” That provision, as the principal opinion holds, prevented modification of maintenance in the absence of the parties’ joint written assent. There was, in my view, at least an implied obligation on the part of Dalton J. Rogers not to seek modification otherwise. He failed to perform that obligation. Such failure brought into play the additional provision of the separation agreement entitled “Enforcement of Agreement,” set forth in the principal opinion. Under the latter provision, he incurred liability for the attorney fees and expenses incurred by Mary Frances Rogers in opposing the violation of his obligation and insisting upon performance of the original agreement.